Mr. JUSTICE McNAMARA dissenting: I respectfully dissent. It is undisputed that upon review of a decision made by an administrative agency, courts are not authorized to reweigh the evidence or to make an independent determination of facts, but are limited to a consideration of the record to determine whether the findings and conclusions of the agency are contrary to the manifest weight of the evidence. Moriarty v. Police Board (1972), 7 Ill. App. 3d 978, 289 N.E.2d 32. In the present case, the commissioner had before him testimony that a male employee of the licensed premises clad only in a G-string was dancing on the bar. The dance was one in which the dancer moved his pelvic area and his lower extremities back and forth towards the patrons who were seated at the bar. As the dancer was performing his gyrations in front of a woman patron, he bent down and kissed her. The dancer lowered his body so that his G-string was right in front of the patron’s face. The patron then moved back and placed her hand into his G-string. The foregoing substantial evidence supports the commissioner’s determination that plaintiff’s agent violated the ordinance. The commission’s decision was not contrary to the manifest weight of the evidence. Accordingly, I would affirm the judgment of the circuit court of Cook County.